Citation Nr: 1230355	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  10-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for chronic low back pain, status post lumbar spine surgery.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that, in addition to reviewing the Veteran's paper claims folder, it has surveyed the contents of his Virtual VA file.  The Board acknowledges that it is obligated to consider the additional evidence contained therein since, under VA's current guidelines, such evidence is considered part of the constructive record.  See December 16, 2011, Special Counsel to the Principal Deputy Vice Chairman Virtual VA email guidance; see also VBA Fast Letter 11-28 (outlining revised procedures related to printing electronic records).  Nevertheless, the Board concludes that none of the additional evidence in the Virtual VA file is material to the Veteran's current appeal and, thus, need not be further addressed at this time.  

The regulations at 38 C.F.R. § 20.1304 (2011) provide that "any pertinent evidence submitted by the appellant or representative which is accepted by the Board . . . as well as any such evidence referred to the Board by the agency of original jurisdiction (AOJ) . . . must be referred to the AOJ for review, unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral. . . . Evidence is not pertinent if it does not relate to or have a bearing on the appellate issue or issues."  While the additional Virtual VA evidence has been referred to the Board by the AOJ, the Board notes that a waiver is not required, as the new evidence is not pertinent.  The additional evidence relates to separate service connection claims for posttraumatic stress disorder and neuropathy, which are not before the Board.  It has no bearing on the issue of entitlement to service connection for chronic low back pain.  Accordingly, the Board has complied with the provisions of 38 C.F.R. § 20.1304.

The scope of the current appeal only involves a claim seeking entitlement to service connection for symptomatology, requiring surgery, affecting the lumbar spine.  During the course of the appeal, an MRI noted an incidental finding of mild compression deformity of the T12 vertebral body consistent with an age-indeterminate compression fracture at this level.  Service treatment records document that the Veteran reported that he fell from five feet and landing on his back.  It was noted that the Veteran complained of pain in the T1 to T8-9 area for which the service examiner diagnosed bruise of the thoracic portion of the back.   
The issue of entitlement to service connection for a thoracic spine disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Chronic low back pain, status post lumbar spine surgery, manifested many years after the Veteran's discharge from service, and is not otherwise shown to be etiologically related to service. 


CONCLUSION OF LAW

Chronic low back pain, status post lumbar spine surgery, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.

With respect to the Veteran's claim for entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2008 letter, sent prior to the initial unfavorable decision issued in November 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's relevant VA treatment records and identified private treatment records have been obtained and considered.  The Veteran identified a "Dr. H." as a physician who treated him from the 1970s until retirement.  Dr. H. practiced at the Alexandria Clinic ("Clinic"), where a "Dr. F." took over the care of the Veteran after Dr. H's retirement.  VA sought treatment records from Dr. H. dating back to the 1970s, and received notice in September 2008 that Dr. H. possessed none of the Veteran's treatment records.  The Veteran indicated that the Clinic should have these records, and VA sought all treatment records relevant to the Veteran from the 1970s to the present.  The relevant available records from the Clinic have been incorporated into the record.  The Veteran has not identified any additional outstanding relevant records that have not been requested or obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

The Veteran was also afforded a VA examination in August 2008 in conjunction with the claim on appeal.  The Veteran has not alleged that such is legally inadequate for adjudication purposes.  In this regard, the Board notes that the 2008 VA examiner based his conclusions on an interview with the Veteran, record review, lumbosacral x-ray, and a full examination.  Initially he did not provide a rationale for his opinion; however in November 2009 he submitted an addendum in which he offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the August 2008 VA examiner is adequate to evaluate the Veteran's chronic low back pain, status post lumbar spine surgery.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his service connection claim.
2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b): (a) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, by evidence of continuity of symptomatology.

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

The Veteran contends that his chronic low back pain is the result of a low back injury he sustained in service.  His initial claim states that his low back pain began in 1970.




In- Service Incurrence of a Disease or Injury

His induction examination in October 1968 noted that he wore a back brace "for lungs."  In lay statements submitted in 2008, the Veteran stated that he entered the service weighing around 90 pounds and had to sign a waiver, planning to gain weight, which did not happen.  While at Fort Knox, he hurt his lower back when he was made to go on a forced march carrying a full backpack and M-14 weighing over 100 pounds.  His back went out and he spent a few days in the hospital.

Corresponding service treatment records (STRs) show the Veteran was seen in March 1969 for "still backache."  Physical examination revealed tender paraspinal muscle bilaterally in the lumbar area, and the physician prescribed medication.  Twenty days later, the Veteran presented again with a complaint of low back pain for the past three years.  He was referred to another military physician, who noted a history of low back pain for "many years" radiating up between the shoulder blades.  This pain usually occurred while the Veteran was lying down, and he used a back brace as a civilian.  The physician noted that the Veteran was in an automobile accident three or four years prior and that after that accident, he experienced similar pain.  He exhibited a fair range of motion but was very weak on sit-ups, back extensions, and stretching.  The physician prescribed physical therapy.

In March 1970, STRs show that the Veteran fell from a five-foot height and landed on his back.  He initially walked away and had little pain, but later his back began to stiffen and he had pain in the T1 to T8-9 area.  The physician diagnosed a bruised thoracic portion of the back, prescribed a medicated rub, and limited the Veteran from heavy lifting for a few days.  No further back complaints were documented in service.  The October 1970 separation examination report showed the Veteran's spine was evaluated as normal.

Thus, there is evidence establishing that a back injury occurred in service.  The mere fact of an in-service injury, however, is not enough.  There must be chronic disability resulting from that injury. 


Present Disability

VA and private treatment records dating from 1999 to October 2009 are associated with the claims file.  The Clinic records show that in 1999, the Veteran had a head-on motor vehicle accident (MVA) after which Dr. F. treated him for cervical pain.  The first mention of low back pain occurs in May 1999, when Dr. F. noted the possibility of a lumbar CT scan but stated that this would be a separate issue, unrelated to the MVA.  This is the only mention of the lumbar area in the treatment records from 1999-2001, when the Veteran was treated regularly for cervical and neck pain.

The next mention of the lumbar area occurs in May 2003, when Dr. T. saw the Veteran at the Clinic for low back pain.  The Veteran reported regularly lifting 16 fairly heavy cafeteria tables as part of his custodian job.  A few days prior while lifting the tables, he had an onset of pain in the right back.  Over the course of a few days, the pain worsened until he was unable to lift anything and had difficulty rising from the couch.  On the day of the appointment, he reported severe non-radicular pain in the left sacroiliac region, localized in the buttock.  The Veteran was able to ambulate but the pain worsened when he was on his feet.  Dr. T. noted that the Veteran had a history of back pain, but most of that pain was focused in his upper extremities.  Dr. T. stated that the Veteran had complained of similar pain to Dr. F. in June 2000; the Board notes that this complaint is not reflected in the treatment records.  On examination, Dr. T. observed increased lumbar lordosis, fairly localized tenderness over the left sacroiliac and stiffness at 30 degrees bilaterally in the straight leg raise.  The Veteran had a three-year-old Flexeril prescription, so Dr. T. gave him a new prescription and added Vicoprofen, both for back pain.  The physician also took the Veteran off work for three days.

One week later, Dr. F. saw the Veteran for the same backache, which had not improved during his time off work.  The Veteran was still having spasms in the left buttock area, and had a circumscribed point that caused pain.  Dr. F. informed the Veteran than there might be tendinitis or bursitis and an injection to the area might help reduce inflammation, but he declined.  Dr. F. stated that an injection would not cure the problem and that the Veteran probably had strained soft tissue.  Dr. F. felt the injury just needed time to resolve.  He maintained the medication dosages, and prescribed decrease in activity to comfort.  In October 2003, an MRI was consistent with an impinged nerve at L5-S1, with back and left pain due to sciatica.  The MRI showed moderate posterior protrusion at L5-S1, and early degenerative disc disease (DDD) at several other lumbar levels with mild posterior disc bulging.  The Clinic records show that the Veteran received lumbar steroid injection in October 2003.

In May 2005, the Veteran returned to Dr. F. reporting that for the last two weeks, he had been off work getting chiropractic treatment for pain in the buttocks, with some numbness down his leg.  Dr. F. noted the Veteran's history of back problems but added that they had not been radicular in nature.  Physical examination revealed pain to palpation over the large buttocks and tendon insertion from his paraspinal muscles.  The physician injected the area of tendinitis and bursitis.

The Veteran complained of back pain in July 2005, with pain radiating down the left leg and difficulty moving around without shooting pain.  Dr. F. noted that the Veteran had received injections in the past and had previous disc protrusions, and "seem[ed] to have aggravated his back condition again."  A prior surgical consult with a Dr. G. had led to the decision to treat conservatively.  The current pain was severe enough that the Veteran could not work, and that while he was never without back pain, this was a serious exacerbation.  Dr. F. noted that the Veteran participated in many home and work activities that could bother his back, but there was no specific incident tied to this exacerbation.  An MRI of the lumbar spine demonstrated moderate DDD with dehydration at L5-S1.  Dr. F. found mild or minimal DDD at the other lumbar interspaces, without protrusion.  The physician concluded there was moderate posterior protrusion of the L5-S1 disc, consisting of at least two components in the right paracentral area and laterally toward the left.  The protrusion was slightly more evident compared to the October 2003 MRI.  In August 2005, the Veteran received a lumbar steroid injection.

The next treatment note is dated April 2006, in which Dr. F. notes a history of L5-S1 radicular problems secondary to a disc.  Past epidural injections and activity modifications resulted in some success, and medications were helpful.  The Veteran reported a recent aggravation of his back when he was putting a dock in at his house.  Dr. F. described the Veteran's current pain as being almost exactly similar to those of a year prior.  The Veteran took two days off work, applied ice, limited activity, and received another injection.  Clinic records show an injection in July 2006 and repeated complaint of low back pain with similar symptoms in October 2006, leading to another surgical consult with Dr. G.

Dr. F. saw the Veteran in January 2007 for pre-operative clearance before undergoing an L5 decompressive laminectomy and right L5-S1 discectomy with Dr. G.  Dr. F. indicated that these surgeries were for back pain with right radiculopathy.  Dr. F. stated that the Veteran had documented refractory back discomfort over many years and recent MRIs had confirmed the need for surgery.  Dr. F. noted that in 2000 the Veteran had undergone a C5-6 anterior cervical discectomy with fusion and plating, as well as a C6-7 anterial cervical discectomy infusion.

The Veteran underwent a VA examination in August 2008.  The VA examiner ordered a lumbosacral spine x-ray series, which revealed mild compression deformity of the T12 vetebral body consistent with an age-indeterminate compression fracture, but no gross evidence of acute fracture or dislocation from L1 through S1.  The VA examiner reviewed the claims file, including the Clinic treatment records and STRs, and provided a thorough summary of the medical history based on these records.  The Veteran reported that he hurt his back in training when he had to carry the full pack and rifle on a force march when he weighed less than 100 pounds.  The Veteran stated he had to sign a waiver to enter the military, and also injured his back in Vietnam.  He did not seek treatment for his back for a long time after service, but tried a back corset, waterbed, and air bed, but none of these measures were helpful.  The Veteran reported that his back pain worsened and spread to the left leg.  Physical therapy and epidural steroid injections were not helpful.  He reported finally having surgery in January 2007 or 2008, which helped for five months.  The pain returned a few months before the VA examination, when he was bending over a sink brushing his teeth.  The Veteran reported working as a school custodian for 37 years, and had just retired due to his back pain.

The Veteran reported current symptoms of pain localized to the L5 area with radiation down the left buttock and leg, which at its worst when standing still.   Coughing and sneezing caused pain and he could not lift more than 20 pounds.  The pain was exacerbated when stepping off a curb or when standing up.  In both of these cases, sitting down relieved the pain.  He was taking Vicodin and a muscle relaxer.  On physical examination, the examiner noted tenderness over the posterior spinous process of L5, marked tenderness of the left IG bursa, a short-stepped and wide-based gait, absent left ankle jerk reflex, and seated leg raise produced pain at 60 degrees.  After reviewing the x-ray study, the VA examiner opined that chronic low back pain, status post lumbar spine surgery, was less than likely caused by or due to thoracic back problem and complaints prior to or in the service.

The VA examiner submitted an addendum to this opinion in November 2009, expanding on the rationale of his opinion.  He felt that the evidence of record pointed to a problem with the thoracic spine before and during service.  Specifically, the STR notation that the pre-service back brace was "for lungs" indicated trouble with the thoracic spine.  Similarly, the 1969 complaint of pain for three or four years radiating between the shoulder blades suggested thoracic spine problems.  Finally, the 1970 STRs directly addressed thoracic spine pain in T1-T9 after a fall.  The VA examiner felt that the evidence of record suggested that the current low back condition was of a much more recent onset.  He cited records from the Clinic documenting the 2003 injury lifting cafeteria tables, leading to MRIs in 2003 and 2005 showing a protruded disc at L5-S1 causing sciatica in the left leg, "presumably due to irritation of the S1 nerve root."  Epidural steroid injections were performed in 2003, 2005, and 2006.  The record included a 2005 pre-operative report indicating low back surgery was going to take place, but there is no corresponding operative report in the record.  As the record shows complaints and treatment of low back pain starting in 2003, the VA examiner felt it was of recent onset and not related to the thoracic problems before and during service.

The record includes VA treatment records from the St. Cloud VAMC, dated June 2008 through October 2009.  In June 2008, the treatment note records a history of low back pain for many years, and the Veteran's report that it is related to his military service.  At the time of this appointment, the Veteran rated his pain at a 3 out of 10.  The Veteran wished to have his medications managed privately by Dr. F.  

In October 2008, the Veteran returned to the Clinic and reported low back pain stemming from a December 2007 injury falling from a ladder.  The Veteran described his pain as coming and going but felt it would cause him to retire at the end of the school year.  He reported L5 decompression surgeries, right side, in March 2002 and again in January 2007.  He had no other falls, and his pain was unpredictable, occasionally sharp and shooting.  The physician assessed low back pain with intermittent left leg pain, history of cervical spine problems, and lumbar spine problems.  The Veteran was to continue off work, and was to be referred to Dr. G, a private neurosurgeon whom the Veteran had seen on and off since 2000.  An MRI was conducted and, when compared to the 2006 MRI, it revealed interval postoperative changes at L5-S1 and residual or recurrent disc herniation with Modic Type I degenerative changes of the vertebral endplates.

A letter from the RO notes that the Veteran had an appointment for back surgery in December 2008 at the Minneapolis VAMC.  However, Dr. G. wrote a letter in the same month reporting that he had recently seen the Veteran.  He noted the previous lumbar decompression and discectomy at L5-S1.  The Veteran had episodic low back pain, and in December 2007 had missed the bottom step on a ladder and fallen, leading to prominent leg and back pain.  Recently, the Veteran had back and left hip pain, and an MRI showed prominent degenerative changes and disc collapse at L5-S1 with bilateral foraminal narrowing and disc bulging to the right.  Dr. G. felt the slip at work was a clear aggravating factor but felt that it was too early for a lumbar fusion.  Dr. G. referred the Veteran to the Center for Pain Management.

In July 2009, the Veteran was referred for a physical therapy consult, trial of a cane, and possibly a TENS unit for chronic lower back and neck pain.  He had used a TENS unit before but it was no longer working.  The Veteran had adjusted activity to accommodate his continued daily back pain.  He could not walk more than two blocks at a time and could not stand bent at the waist.  He was prescribed a TENS unit and a cane to alleviate his right hip pain.

Records from the Social Security Administration (SSA) dated October 2009 show the Veteran reported that he had been prescribed a back brace by the Clinic as well as a cane by the St. Cloud VAMC in 1972 and 2009.  He stated that he used these aids daily. 

Finally, the record contains VA treatment records from the Alexandria VAMC, dated October 2009.  The Veteran reported that his chronic back pain disrupted his life, staying in the low back, and "at least a 10/10 in intensity all the time."  He was taking muscle relaxers.  He was seeking a solution, as he had tried multiple modalities and physical therapy to no avail, and surgery did not appear to be an option.  The VA physician examining him, Dr. W., assessed chronic pain secondary to lumbar disc disease, and recommended a chronic pain consult.

Taking all of the foregoing evidence together, it is clear that the Veteran has a present chronic low back disability.

Nexus

To establish service connection for his chronic low back pain, evidence must establish a causal relationship between the present disability and the injury incurred during service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.

The VA examiner found no nexus between the chronic low back pain and service, the rationale being that while thoracic symptomatology existed during service, the record does not show chronic low back complaints or treatment until 2003, more than 30 years after service.  The Board finds the opinion persuasive because it is based on sound medical principles and consistent with the other evidence of record.  There are no medical records showing treatment or complaint of chronic low back pain until 2003.  The Board acknowledges that in May 1999 Dr. F. referred to the possibility of a lumbar CT scan, but there is no evidence that this scan was connected to an in-service injury to the Veteran's back.  Further, none of the treating physicians relate the current disability to service.

The nexus requirement can be established by continuity of symptomatology, if evidence demonstrates "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In this case, low back pain was noted during service in March 1969 STRs; however, in the opinion of the VA examiner, the totality of the complaints pointed to a thoracic origin.  There is no medical evidence of post-service continuity of low back symptomatology since service.  There are no treatment records between 1970 and 2003 to support chronicity of low back symptoms since service.  At most, the mention of a lumbar CT scan in 1999 shows that Dr. F. wanted to know something about the lumbar area at that time, but it is unclear from the treatment record why the scan was being considered.  The record does not show an onset of chronic low back pain until 2003 after lifting the cafeteria tables.  Later aggravations were often tied to specific events, such as installing a dock at home, and falling from the ladder.  

Moreover, there is no competent lay evidence of a nexus between the current low back disorder and an in-service back injury, and no credible lay evidence of a continuity of symptomatology of low back pain since service.  The relationship between the Veteran's current low back disability and the in-service back injury is a medically complex question for which he is not competent to provide an opinion.  As for the continuity of symptomatology theory of entitlement, while the Veteran is competent to report on features of illness such as pain and a continuity of such pain, the Board does not find that the record establishes a credible lay account of continuity of low back symptomatology since service.  In the Veteran's April 2008 claim for compensation benefits, he contended that he received treatment for his low back by Dr. K.H. from 1970 to 1980, and then by Dr. P.F. in 1980.  This was the extent of treatment reported at that time.  In his August 2008 VA examination, the Veteran stated that he did not seek treatment for his back for a long time after service, but tried several at-home measures unsuccessfully.  In the August 2009 VA Form 21-4142 (consent to release records form), the Veteran indicated that he received treatment for his "back" in 1970 and July 2009, with no indication of continuous treatment.  In VA Form 9 received in April 2010, the Veteran indicated that he had "lower back problems since 1970."  Lastly, as noted above, treatment records show that during the course of medical treatment prior to the filing of his claim, the Veteran attributed the onset of his low back problems to post-service events (e.g., lifting the cafeteria tables, installing a dock at home, and falling from a ladder).  Thus, the Veteran's reports of symptoms and treatment have been inconsistent and consequently, they are unreliable and cannot support a credible finding of a continuity of low back symptomatology since service.  When assessing credibility, the Board may consider factors such as facial plausibility, bias, self interest, and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As such, the VA examiner's finding of the onset of chronic complaints of low back pain beginning in 2003 is proper.  

Indeed, it is the VA examiner's medical opinion that the Veteran's complaints in 1969 and 1970 in service were largely thoracic in nature, and that the Veteran's current complaints are lumbar in nature.  To the extent that some service findings were noted to be attributable to the lumbar area ("tender paraspinal muscle bilaterally in the lumbar area"), again, the mere fact of an in-service injury is not enough.  There must be chronic disability resulting from that injury.  Here, the Veteran's chronic low back disability, requiring surgery, has been found by competent and credible medical opinion to be unrelated to any symptomatology noted in service.  Thus, the preponderance of the evidence weighs against the Veteran's claim for service connection.  As such, that claim must regrettably be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (2009).  




ORDER


Service connection for chronic low back pain, status post lumbar spine surgery, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


